Citation Nr: 0624131	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  03-20 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to the service-connected 
psychophysiological musculoskeletal reaction with tremors of 
the neck and head.  

3.  Entitlement to a compensable disability rating for 
psychophysiological musculoskeletal reaction to include 
tremors of the neck and head.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1972 to 
February 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in Waco, Texas.  
Specifically, in a March 2003 decision, the RO denied the 
issues of entitlement to service connection for 
post-traumatic stress disorder (PTSD) and entitlement to a 
compensable disability rating for the service-connected 
psychophysiological musculoskeletal reaction to include 
tremors of the neck and head.  Also, in an April 2005 
determination, the RO denied the issue of entitlement to 
service connection for a cervical spine disorder, to include 
as secondary to the service-connected psychophysiological 
musculoskeletal reaction with tremors of the neck and head.  

The issues of entitlement to service connection for a 
cervical spine disability, to include as secondary to the 
service-connected psychophysiological musculoskeletal 
reaction with tremors of the neck and head, and entitlement 
to a compensable disability rating for psychophysiological 
musculoskeletal reaction to include tremors of the neck and 
head will be addressed in the REMAND portion of the decision 
below.  Those issues are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The RO has provided all required notice and has obtained 
all relevant evidence necessary for an equitable disposition 
of the issues adjudicated in this decision.  

2.  The veteran does not have a current diagnosis of PTSD.  


CONCLUSION OF LAW

PTSD was not incurred or aggravated in active service.  
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

As a preliminary matter, the Board must examine whether the 
procedural requirements under the Veterans Claims Assistance 
Act of 2000 (VCAA) have been satisfied.  The VCAA describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The VCAA notice must inform the claimant of 
any information and evidence not of record:  (1)  that is 
necessary to substantiate the claim, (2)  that VA will seek 
to provide, and (3)  that the claimant is expected to 
provide.  In addition, VA must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. 
§ 3.159(b)(1) (2005).  VCAA notice should be provided to a 
claimant before the initial unfavorable decision on the claim 
by the agency of original jurisdiction (AOJ).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In the present case, in a May 2002 letter, the RO informed 
the veteran of VA's duties to notify and to assist him in his 
claim for service connection for PTSD.  This letter was 
furnished to the veteran prior to the RO's initial denial of 
his PTSD claim in March 2003 and, thus, satisfies the timing 
of notification requirements of the VCAA.  Shortly following 
this letter, in May 2002 the RO also sent the veteran a PTSD 
questionnaire, which requested detailed information that was 
needed to process his claim for PTSD.

The May 2002 VCAA letter notified the veteran that the RO 
would make reasonable efforts to help him obtain necessary 
evidence with regard to his PTSD claim but that he must 
provide enough information so that the agency could request 
the relevant records.  Also, the RO notified the veteran of 
his opportunity to submit "information on any additional 
treatment or evidence not previously identified," "any 
additional information or evidence that . . . [he] want[ed] . 
. . [the agency] to try to get for . . . [him]," and 
"information describing additional evidence or the evidence 
itself."  Thus, he may be considered advised to submit all 
pertinent evidence in his possession with regard to his PTSD 
claim.  See 38 C.F.R. § 3.159(b)(1).

The Board notes that during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard, 4 Vet. App. at 394 (where 
the Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the veteran's PTSD 
claim.  All relevant treatment records adequately identified 
by the veteran have been obtained and associated with his 
claims folder.  The veteran has also been afforded a VA 
examination for the claim on the appeal, and in November 2005 
he presented testimony at a hearing before the undersigned.  
The Board is unaware of any additional relevant records that 
have not yet been associated with the claims file.  
Accordingly, the Board finds that VA has satisfied its duties 
to notify and to assist the veteran in the development of the 
issues addressed in this decision.  The Board will proceed, 
therefore, to adjudicate the PTSD claim based upon the 
evidence currently of record.  

Service Connection For PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2005).  See also Cohen v. Brown, 
10 Vet. App. 128 (1997).  If the evidence establishes that 
the veteran engaged in combat with the enemy and that the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 
38 U.S.C.A. § 1154(b) (West 2002).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f) (2005).  The United 
States Court of Appeals for Veterans Claims (Court) has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. at 
140-41.  

In the present case, the veteran asserts that he developed 
PTSD as a result of being mistreated, and discriminated 
against, by white sailors during his active military duty.  
The veteran's current psychiatric complaints include anxiety, 
depression, fear, stress, flashbacks, decreased work 
efficiency and ability to perform most tasks, lost 
employment, and social impairment.  

The claims folder contains numerous reports of psychiatric 
outpatient treatment sessions and evaluations conducted 
between November 1994 and October 2005.  According to an 
October 1995 VA medical record, a social worker concluded 
that the veteran "reportedly is experiencing noncombat PTSD 
related to military service."  Importantly, however, this 
conclusion appears to have been based upon written responses 
provided by the veteran on an "intake form."  The social 
worker did not personally interview the veteran.  In fact, 
the social worker noted that an "[i]ntake" evaluation with 
a doctor was scheduled in a couple of months.  Subsequently, 
in February 2002, an examiner recommended ruling-out PTSD.  
In September 2005, another examiner concluded that the 
veteran had possible PTSD symptoms, but also recommended 
further evaluation to assess the possibility of PTSD.  

Significantly, none of the numerous pertinent medical records 
associated with the veteran's claims folder provide an actual 
diagnosis of PTSD.  While medical reports dated in October 
1995, February 2002, and September 2005 note the possibility 
of PTSD, the prospect of such a diagnosis has never been 
confirmed.  Rather, the relevant medical evidence of record 
reflects various psychiatric diagnoses such as depression, an 
intermittent explosive personality disorder with paranoid 
content, a mild anxiety disorder, a chronic anxiety disorder, 
a mood disorder, and dysthymia.  In fact, an April 2005 
record indicates that the veteran did not have a prior 
diagnosis of PTSD and that a screening for PTSD which was 
completed at that time was negative.  In addition, the most 
recent pertinent records associated with the claims folder, 
which are dated in October 2005, reflect treatment for 
depression, anger management, and interpersonal problems.  

Clearly, the medical evidence of record does not establish a 
diagnosis of PTSD.  Without such evidence, consideration of 
the veteran's claimed in-service stressors and of any 
association between the claimed in-service stressors and 
current symptomatology is not necessary.  38 C.F.R. 
§ 3.304(f) (2005).  Service connection for a disability may 
not be awarded in the absence of a diagnosis of the disorder.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in 
which the Court held that, in the absence of proof of a 
present disability, there can be no valid claim).  
Consequently, the preponderance of the evidence is against 
the veteran's claim for service connection for PTSD, and the 
reasonable doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for PTSD is denied.  


REMAND

The Board has carefully reviewed the record in this appeal, 
but finds that further development is required for the issues 
of entitlement to service connection for a cervical spine 
disability, to include as secondary to the service-connected 
psychophysiological musculoskeletal reaction with tremors of 
the neck and head, and entitlement to a compensable 
disability rating for psychophysiological musculoskeletal 
reaction to include tremors of the neck and head.

Throughout the current appeal, the veteran has asserted that 
he developed a cervical spine disability as a result of his 
service-connected psychophysiologic musculoskeletal reaction, 
to include tremors of his neck and head.  

In September 2004, a VA physician was asked to review the 
veteran's claims folder, examine him, and determine whether 
"it [is] as likely as not that [the] claimed cervical 
stenosis is causally related to [the service-connected 
psychophysiological musculoskeletal reaction to include] head 
and neck tremors."  Following a review of the veteran's 
claims folder in October 2004, the examiner expressed his 
opinion that "[t]he tremor of the head and neck is less 
likely than not due to the cervical disc disease."  This is 
not the question asked by the RO.  The examiner was not asked 
to provide an opinion as to whether the neck disability 
caused the head tremors; rather, the question was whether it 
is as least as likely as not that the service-connected head 
tremors caused the neck disability.  As this question has not 
been answered, the examination report must be returned to the 
examiner for clarification.  If that same examiner is not 
available, another appropriate examiner must be asked to 
provide an opinion as to this question.

In regard to the veteran's claim for an increased 
(compensable) rating for his service-connected 
psychophysiological musculoskeletal reaction to include 
tremors of the neck and head, the Board notes that in October 
2004 the veteran underwent a VA miscellaneous neurological 
disorders examination.  At that time, the examiner reviewed 
the veteran's claims folder and conducted a physical 
examination, but found no objective evidence of a 
psychophysiological musculoskeletal reaction.  Moreover, he 
observed that the veteran's head and neck tremors were absent 
when he was distracted.  

Following the October 2004 VA neurological examination, the 
claims folder contains no report of a more recent VA 
neurological examination.  At a VA outpatient treatment 
session conducted in September 2005, the treating physician 
assessed a possible habitual tic disorder.  Although this 
doctor believed that this condition was "MH related," he 
recommended that the veteran "get [a] neuro opinion."  A 
record of any such neurological evaluation is not included in 
the claims folder.  

Most recently, at the personal hearing conducted before the 
undersigned Acting Veterans Law Judge at the RO in November 
2005, the veteran testified that his head and neck tremors 
have worsened and are now nearly constant.  Hearing 
transcript (T.) at 3-4.  In fact, the record reflects that 
the veteran's tremors were obvious at the hearing.  T. at 5.  
Due to the increased frequency and obviousness of the 
tremors, the veteran, through his representative, requested 
that this service-connected disability be evaluated as a 
neurological, rather than a psychological disorder.  T. at 5, 
8.  

In view of the veteran's complaints of increasing frequency 
of his head and neck tremors after the last VA neurological 
examination conducted in October 2004, the Board agrees that 
a remand of his increased rating claim for his 
service-connected psychophysiological musculoskeletal 
reaction to include tremors of his neck and head is 
necessary.  On remand, the veteran should be accorded an 
opportunity to undergo another, more recent VA examination to 
determine if he has any neurological aspects associated with 
this service-connected disability.  

Accordingly, this case is REMANDED for the following actions:

1.  Please procure copies of all records 
of treatment that the veteran has 
received for his head and neck tremors 
and his cervical spine disability at the 
VA Medical Center in Dallas, Texas since 
September 2005.  All available reports 
not previously obtained should be 
associated with the veteran's claims 
folder.  

2.  Thereafter, please make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a VA 
neurological examination to determine the 
nature and extent of his 
service-connected psychophysiological 
musculoskeletal reaction to include 
tremors of his neck and head.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  The 
examiner should obtain from the veteran 
his detailed relevant clinical history.  
All neurological pathology shown on 
examination to be associated with the 
service-connected psychophysiological 
musculoskeletal reaction to include 
tremors of the neck and head should be 
noted in the examination report.  

3.  Next please refer the veteran's 
claims file to the same examiner who 
conducted the VA examination for the 
spine in October 2004 to offer an opinion 
on the question described below.  If that 
physician is not available, the file 
should be referred to another appropriate 
physician to answer the following 
question:  Whether it is at least as 
likely as not (i.e., 50 percent or 
greater chance) that the veteran's 
cervical spine disability (variously 
diagnosed as cervical degenerative disc 
disease with neuroforaminal narrowing, 
multi-level cervical stenosis, and 
cervical spondylosis with facet 
arthropathy) is proximately due to, or 
the result of (i.e., caused by), the 
veteran's service-connected 
psychophysiological musculoskeletal 
reaction to include tremors of the neck 
and head.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  If the examiner 
deems that a new physical examination of 
the veteran is necessary to answer this 
question, then VA should comply and 
schedule such an examination as soon as 
is practicable.  The examiner is 
requested to provide a rationale 
(supported by references to evidence in 
the veteran's claims file) for any 
medical opinion rendered.  

4.  After completing the foregoing 
actions, please adjudicate the issues of 
(1) entitlement to service connection for 
a cervical spine disability, to include 
as secondary to the service-connected 
psychophysiological musculoskeletal 
reaction with tremors of the neck and 
head; and (2) entitlement to a 
compensable rating for the 
service-connected psychophysiological 
musculoskeletal reaction to include 
tremors of the neck and head.  If any 
decision remains in any way adverse to 
the veteran, he and his representative 
should be provided with an SSOC.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
compensable rating issue remaining on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2005).  The veteran has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


